DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on July 30, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van De Kerkhof [US 20070242256 A1].
As per Claims 1 and 2, Van De Kerkhof teaches a sensing apparatus for a lithographic apparatus (See fig. 1 and 3), the sensing apparatus comprising: 
a measurement unit arranged to measure a radiation beam projected by a projection system PL of the lithographic apparatus, the projection system having an optical axis and the measurement unit comprising: 
an opening through which the radiation beam passes in use (Para 38 and 39); and 
a sensing surface S arranged to extend transverse to the optical axis and arranged to measure the radiation beam passing through the opening (Para 42 and 43), 
wherein the sensing surface is movable in a plane transverse to the optical axis to a plurality of measurement positions (Para 27), 
wherein the radiation beam defines a view in the plane (See fig. 4), and 
wherein the measurement unit is configured such that the sensing surface captures, in each measurement position, a portion of the view smaller than 100% of the view (Para 41-44).
As per Claim 3, Van De Kerkhof teaches the sensing apparatus of claim 1, configured to maintain the position of the radiation beam projected by the projection system in a substantially constant position when the sensing surface is configured to measure the radiation beam in the plurality of measurement positions (Para 41-44).
As per Claim 4, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein at least part of the portion of the view captured by the sensing surface in one measurement position does not overlap with the portion of the view captured by the sensing surface in any of the other measurement positions (Para 48).
As per Claim 5, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein the opening has a 1D or 2D pattern (See fig. 3).
As per Claim 6, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein the measurement unit is provided on a support table (See fig. 3).
As per Claim 7, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein the radiation beam projected by the projection system is along the optical axis and the plane in which the sensing surface is moved is orthogonal to the optical axis (Para 23).
As per Claim 8, Van De Kerkhof teaches the sensing apparatus of claim 1, configured to combine the portions of the view captured in the plurality of measurement positions to provide a measurement of 100% of the view in the plane (Para 41-44).
As per Claim 9, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein a distance between the opening and the sensing surface is such that an area of 100% of the view in the plane is larger than the sensing surface (Para 41-44).
As per Claim 11, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein the measurement unit comprises multiple openings through which the radiation beam passes in use and one of the openings is used per measurement position, and the sensing apparatus is configured to move, associated to the moving of the sensor surface to the plurality of measurement positions, the multiple openings transverse to the optical axis (See fig. 3 and 4, Para 41-44).
As per Claim 12, Van De Kerkhof teaches the sensing apparatus of claim 11, wherein the multiple openings are in a fixed position relative to the sensing surface (See fig. 3 and 4, Para 41-44).
As per Claim 13, Van De Kerkhof teaches the sensing apparatus of claim 11, wherein the multiple openings are arranged such that in each measurement position, at least one opening is outside the radiation beam (See fig. 1, Para 42).
As per Claim 14, Van De Kerkhof teaches the sensing apparatus of claim 11, further comprising a mask MA configured to mask all openings except one of the multiple openings in each measurement position (See fig. 3).
As per Claim 15, Van De Kerkhof teaches the sensing apparatus of claim 11, wherein the multiple openings comprise identical gratings (See fig. 4, Para 48).
As per Claim 16, Van De Kerkhof teaches the sensing apparatus of claim 1, wherein the measurement unit comprises only a single opening through which the radiation beam passes in use, and the sensing apparatus is configured, between measurements in each of the plurality of measurement positions, to maintain the position of the single opening relative to the radiation beam projected by the projection system (Para 41-44).
As per Claim 17, Van De Kerkhof teaches a lithographic apparatus comprising the sensing apparatus of claim 1 (Para 4 and 5).
As per Claim 18, Van De Kerkhof teaches the method of claim 2, wherein the measuring comprises maintaining the position of the radiation beam projected by the projection system in a substantially constant position when the measurements in the plurality of measurement positions are being made by the sensing surface (See fig. 3).
As per Claim 19, Van De Kerkhof teaches the method of claim 2, wherein at least part of the portion of the view captured by the sensing surface in one measurement position does not overlap with the portion of the view captured by the sensing surface in any of the other measurement positions (Para 48).
As per Claim 20, Van De Kerkhof teaches the method of claim 2, further comprising combining the portions of the view captured in the plurality of measurement positions to provide a measurement of 100% of the view in the plane (Para 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van De Kerkhof.
As per Claim 10, Van De Kerkhof teaches the sensing apparatus of claim 9.
Van De Kerkhof does not explicitly teach wherein the sensing surface is less than or equal to approximately 70% of the area of 100% of the view in the plane.
However, Van De Kerkhof further disclosed that the embodiments of the transmissive grating structure GR (as shown in FIG. 4a and FIG. 4b) have a transmissive grating pitch (i.e. the repetition length of open E2 and opaque E1 regions) in the X- and Y-direction, which is optimized for shearing interferometry. Typically, the transmissive grating pitch may be about 5-20 .mu.m (Para 50).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the sensing surface as claimed in order to capture a desired amount of the beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882